1 Reported in 259 N.W. 692.
The decisions in the cases of Morgan v. Village of Mountain Lake, 194 Minn. 104, 259 N.W. 689, and Interstate Power Co. v. Fairbanks, Morse  Co. 194 Minn. 110, 259 N.W. 691, opinions in which are filed herewith, are controlling of the issues raised by this appeal with respect of claimed violations of provisions of the corrupt practices act.
As to alleged violations of the general election laws, the court's findings — that the election was duly, legally, and properly called and held and duly and legally conducted and that the result of said election was a free, full, and fair expression of the will of the voters *Page 113 
without fraud, duress, or undue influence — are sufficiently supported by the evidence.
Affirmed.
STONE, JUSTICE, took no part.